Case 19-11002-RAM Doc 37 _ Filed 04/01/19 Page1lof7

Fill in this information to identify your case:

Debtor 1 Rowena Jewel
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF FLORIDA

 

Case number 19-11002
(if known) Wi Check if this is an
amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/Boo... ccc iccceeeeeeteesetenseeneceeceesenesasteeeeeeeseeeeeesatenrsesenerasieys $ 239,619.00
1b. Copy line 62, Total personal property, from Schedule A/B...........::.-cecesceseseeseceeceseeeerseeseeesescensnsseesecseesecsuneeenaenesees $ 11,860.00
1c. Copy line 63, Total of all property on Schedule A/B...... ce ccc cece ee ccecscecsscacsussssessesesesteneeseseeceeeeeeenneanererenees $ _ 251,479.00

a

Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 398,601.76

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F............cceiee $ :

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F..........cceeeee $ 14,608.00
Your total liabilities | $ __ 413,209.76

 

 

 

mecha SUmmarize Your Income and Expenses

 

4. Schedule |: Your Income (Official Form 1061) 2 388.00
Copy your combined monthly income from line 12 of Schedule (1.0.00... ccc eceeeeeeeseneeeeetesteeteeneeeestesnernesieenees $ , :

5. Schedule J: Your Expenses (Official Form 106J) 4.107.141
Copy your monthly expenses from line 22c Of SCHECUIC Joo... cccecceeteseeseetsntsteeetetteteeesseneeesstseeaseseeseessessenas $ ee : SE

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
_ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

HM Yes
7. What kind of debt do you have?

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-11002-RAM Doc 37 Filed 04/01/19 Page 2of7

 

 

Debtor1 Rowena Jewel Case number (if known) 19-11002
8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form 0.00
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ :

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

co / Total claim _.
‘From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
Sc. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.60

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 19-11002-RAM Doc37 Filed 04/01/19 Page 3of 7

Fill in this information to identi

Debtor 4 Rowena Jewel

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

 

Case number 19-11002 Check if this is:

(i known) @ An amended filing

0 Asupplement showing postpetition chapter
13 income as of the following date:

Official Form 7106I MAA/ DDI YYYY
Schedule I: Your Income 12145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

 

 

 

Debtor4 = - Debtor 2 or non-filing spouse .

 

information.
If you have more than one job, Empl tstat 0 Employed DO Employed
attach a separate page with mployment status
information about additional HE Not employed CZ Not employed
employers. .

Occupation Retired

 

Include part-time, seasonal, or

 

self-employed work. Employer's name

Occupation may include student Employer's address
or homemaker, if it applies.

 

How long employed there?
Give Detaits About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any tine, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for ali employers for that person on the lines below. if you need
more space, attach a separate sheet to this form.

ForDebtor1 For Debtor 2or —
owas us  “non-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 «§$ 0.00 $ NIA
3. Estimate and list monthly overtime pay. 3. +$ 0.00 «= +5 N/A
4. Calculate gross Income. Add line 2 + tine 3. 4. | $ 0.00 $ N/A

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page |
Debtor 1

10.

11.

12.

13.

Case 19-11002-RAM Doc 37 Filed 04/01/19 Page4of7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rowena Jewel Case number (ifknown} _19-11002
For Debtor 1 For Debtor 2 or
. _non-filing spouse

Copy line 4 here 4. $ 0.00 $ N/A
List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. $ 0.00 6 6$ NIA
5b. Mandatory contributions for retirement plans 5b. $ 0.00 §$ NIA
5c. Voluntary contributions for retirement plans 5c.  §$ 0.00 $& NIA
5d. Required repayments of retirement fund loans §d. $ 0.00 §$ NIA
5e. Insurance Se. $ 0.00 § N/A
5f. Domestic support obligations 5f 8 §$ 0.00 $ NIA
5g. Union dues 5g. $ 0.00 «6«§ NIA
5h. Other deductions. Specify: 5h.t $ 0.00 + $ N/A
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+Sh. 6. §$ 0.00 $ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 § 0.00 $ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total

monthly net income. 8a. $ 0.00 «$ N/A
8b. Interest and dividends 8b. §$ 0.00 «§$ NIA
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c. $ 0.00 6 6($ NIA
8d. Unemployment compensation 8d. $ 0.00 $ NIA
8e. Social Security 8e. $ 668.00 $ N/A
&f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: Bf. 6$ 0.00 $ NIA
8g. Pension or retirement income 8g. §$ 0.00 «§$ N/A
8h. Other monthly income. Specify: Support Affidavit 8h.+ $ 1,720.00 + $ N/A
Add all other Income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. 1$ 2,388.00] |$ N/A
Calculate monthly income. Add line 7 + line 9. 10. |$ 2,388.00 | +| $ NIA}=|$ 2,388.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $  _ 2,388.00)

Combined

Do you expect an increase or decrease within the year after you file this form?

a
0

No.

monthly income

 

Yes. Explain: |

Official Form 1061

Schedule I: Your Income

|

page 2
Case 19-11002-RAM Doc 37 _ Filed 04/01/19 Page 5of7

Fill in this information to identify your case:

 

 

 

 

Debtor 4 Rowena Jewel Check if this is:

i Anamended filing
Debtor 2 (1 Asupplement showing postpetition chapter
(Spouse, if fiting) 13 expenses as of the following date:
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA MM /DD/YYYY

 

Case number 19-11002
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 42115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Describe Your Household
1. Is this a joint case?

No. Go to line 2.
C Yes. Does Debtor 2 tive in a separate household?

ONo
O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? [] No

       

 

 

 

 

Do not list Debtor 1 and BI ves Fill out this information for Dependents relationship to Dependent's Does dependent
Debtor 2. "each dependent.............. Debtor 1 or Debtor 2 live with you?
Gs RPL ead ak Pe RT
Do not state the CINo
dependents names. Grandson M@ Yes
DO No
Grandson 22 yrs old Bves
CONo
Daughter 51 Mi Yes
ONo
O Yes
3. Do your expenses include BNo

expenses of people other than Oy.
yourself and your dependents? es
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule |: Your Income

(Official Form 1061.) Your expenses

   

4. The rental or home ownership expenses for your residence. Include first mortgage

 

 

 

 

 

payments and any rent for the ground or lot. 4. $ 0.00

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00

4b. Property, homeowner's, or renter’s insurance . 4b. $ 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Case 19-11002-RAM Doc 37

Debtor1 Rowena Jewel

6.

o™N

11.
12.

13.
14.
15.

16.

17.

18.
19.

20.

21.
22.

23.

24.

Official Form 106J

Filed 04/01/19 Page 6 of 7

. Case number {ifknown) 19-11002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:
6a. Electricity, heat, natural gas 6a. $ 182.00
6b. Water, sewer, garbage collection 6b. §$ 126.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 104.00
6d. Other. Specify: Comcast 6d. $ 120.11
Food and housekeeping supplies 7. $ 500.00
Childcare and children’s education costs 8. $ 0.00
Clothing, laundry, and dry cleaning 9. $ 0.00
Personal care products and services 10. $ 0.00
Medical and dental expenses 11. $ 0.00
Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12. $ 75.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
Charitable contributions and religious donations 14. $ 0.00
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 0.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c. § 0.60
17d. Other. Specify: 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your income (Official Form 106)). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter's insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
Other: Specify: 21. +$ 0.00
Calculate your monthly expenses
22a. Add lines 4 through 21. $ 1,107.11
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 1,107.11
Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $ 2,388.00
23b. Copy your monthly expenses from line 22c above. 23b. -$ 4,107.11
23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. Y 23c. | $ 1,280.89

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your morigage payment to increase or decrease because of a

modification to the terms of your mortgage?

@ No.

 

CO yYes. | Explain here:

Schedule J: Your Expenses

page 2
Case 19-11002-RAM Doc 37 Filed 04/01/19 Page 7 of 7

Fill in this information to identify your case:

    

 

 

Debtor 4 Rowena Jewel

First Name Middle Name Lasi Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF FLORIDA

 

Case number
(if known) ® Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 4245

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Bw No

O Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they V fp
X “4. X

 

 

 

 

Roweng. Jewel — Signature of Debtor 2
Signature of Debtor i
1 [14
Date ‘ a Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Besl Case Bankrupicy
